DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/251,779 filed on 12/11/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2016/0363924) in view of Morita (JP 2005-151729).

Regarding claim 1, Tanaka teaches:
 A brake circuit discharge system (Fig. 1), comprising: 
a motor drive circuit ([0050]: main circuit 51 configured of an inverter, thus drives motor) configured to drive a motor (motor 11a); 
a brake drive circuit (brake circuit 30, [0054]) configured to drive a brake (electromagnetic brake 13a) to decelerate and stop the driving of the motor, and apply the brake at a time of power cut off ([0054]-[0056]: power supply cut off, thus at that time of power cut off),
 a control unit (servo motor control unit 20) configured to control operation of the motor drive circuit and the brake drive circuit ([0047]), and continuously send a brake release signal to the brake drive circuit ([0047]: supply of brake driving power source);
 a capacitor connected to at least one of: a power line of the brake drive circuit or a power line of the control unit ([0050]- [0052]: capacitor (not illustrated) as a charge/discharge part 53 that is connected between power lines extending from servo power supply circuit); 
a discharge changeover switch (electromagnetic contactor 61); and
 a discharge instruction generation circuit (Emergency stop signal output part 26 and power supply circuit control part 21) that is connected to the discharge changeover switch, and configured to generate a switching instruction signal for opening and closing the discharge changeover switch (Fig. 1 shows an open/close command of the electromagnetic from 21 to contactor 61).  
	Tanaka doesn’t explicitly teach
 a discharge resistor connected to the power line to which the capacitor is connected and configured to discharge electric charge accumulated in the capacitor; 
a discharge changeover switch that is connected in series to the discharge resistor.
However, Morita teaches 
(Page 4 last para- Page 5 first para: electric charge transferred from smoothing capacitor 33 to regenerative resistor 32 to discharge through. Regenerative resistor 32 used when smoothing 33 forcibly discharged. Transistor 31 used to convert the charge energy stored in smoothing capacitor 33 into resistor 32, thereby 32 used to forcibly discharge; thus resistor 32 interpreted as discharge resistor); 
a discharge changeover switch that is connected in series to the discharge resistor (transistor 31 interpreted as discharge changeover switch and connected in series to the discharge resistor 32).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discharge resistor connected to the power line to which the capacitor is connected to discharge electric charge accumulated in the capacitor and a discharge changeover switch that is connected in series to the discharge resistor in order to discharge the residual electric charge stored in the capacitor of the power supply. 

Regarding claim 2, Tanaka teaches:
The brake circuit discharge system according to claim 1, wherein: the capacitor is a brake drive circuit capacitor that is connected to the power line of the brake drive circuit ([0050]- [0052]: capacitor (not illustrated) as a charge/discharge part 53 that is connected between power lines extending from servo power supply circuit).
Tanaka doesn’t explicitly teach:
 Page 4 of 10AQA041US / FJK19006US the discharge resistor connected to the power line of the brake drive circuit in parallel with the brake drive circuit capacitor.  
However, Morita teaches
discharge resistor 32 connected to the power line of the drive power supply unit and in parallel with the capacitor 33).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discharge resistor connected to the power line of the brake drive circuit in parallel with the brake drive circuit capacitor in order to discharge the residual electric charge stored in the capacitor of the power supply. 

Regarding claim 3, Tanaka teaches:
The brake circuit discharge system according to claim 1, wherein: 
the capacitor is a control unit capacitor that is connected to the power line of the control unit ([0050]- [0052]: capacitor (not illustrated) as a charge/discharge part 53 that is connected between power lines extending from servo power supply circuit). (Examiner’s note: control unit capacitor interpreted as capacitor based on the specification and the figures).
Tanaka doesn’t explicitly teach the discharge resistor connected to the power line of the control unit in parallel with the control unit capacitor.  
However, Morita teaches the resistor 32, as discharge resistor, connected to the power line of the control unit in parallel with the capacitor 33.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discharge resistor connected to the power line of the control unit in parallel with the control unit capacitor in order to discharge the residual electric charge stored in the capacitor of the power supply. 

Regarding claims 4, 9 and 12, Tanaka doesn’t explicitly teach:

However, it is to be noted that it would have been an obvious matter of design choice to have a NOT circuit as a discharge instruction generation circuit; since such a modification would have involved a mere change in the function of the discharge instruction generation circuit. A change of design is generally recognized as being within the level of ordinary skill in the art. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NOT circuit as the discharge instruction generation circuit in order to perform a logical negation on the input of the changeover switch.

Regarding claim 5, Tanaka doesn’t explicitly teach:
the discharge instruction generation circuit includes an overvoltage detection circuit that is connected between the power line to which the capacitor is connected and the discharge resistor, and 
an OR circuit that is connected to the overvoltage detection circuit and the NOT circuit, and the OR circuit is configured to output a logical sum of an output signal of the overvoltage detection circuit and the switching instruction signal to the discharge changeover switch.  
However, Morita teaches an overvoltage detection circuit 29 (Page 4 last para- Page 5 first para) that detects a voltage higher than a predetermined and Fig. 1 shows this detection unit 29 connected to the power line and the resistor 32, and 
The output of the voltage detection unit 29 is connected to the regenerative control circuit 30 to which the output signal is transmitted. The control circuit 30 drives the transistor 31, interpreted as the changeover switch. It would be an obvious design choice to incorporate an OR circuit to receive this output. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the overvoltage detection of Morita into the 

Regarding claims 7, 10, 13, 15 and 17, Tanaka doesn’t explicitly teach:
wherein a resistance value of the discharge resistor is 1n or more and 1,000Q or less.  
However, setting the resistance value of a discharge resistor is merely a design matter.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement 1 Ω or 1000 Ω or less as the resistance value of the discharge resistor to effectively perform discharging.

Regarding claims 8, 11, 14 and 16, Tanaka teaches:
The brake circuit discharge system according to claim 1, wherein the motor drive circuit, the brake drive circuit, the control unit, and the capacitor are comprised in a robot (para 0002).  


Claims 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2016/0363924) in view of Morita (JP 2005-151729) further in view of Sykes (US 9,209,718).

Regarding claim 6, none of Tanaka nor Morita teach:
a motor drive circuit converter that is connected in series to a power line of the motor drive circuit,
 a brake drive circuit converter that is connected in series to the power line of the brake drive circuit, and

However, Sykes teaches in Fig. 2 shows converters 13, 43 and 41, controlling different devices, respectively 11, 44 and 42.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different converters, such as in Sykes, to control different devices in order to provide different required voltage for each device, namely the control circuit, the brake circuit and the motor unit of Tanaka and the discharge of Morita connected to the input stages of these converters to resist the flow of current.

Regarding claim 18, Tanaka doesn’t explicitly teach:
wherein the discharge instruction generation circuit is a NOT circuit.  
However, it is to be noted that it would have been an obvious matter of design choice to have a NOT circuit as a discharge instruction generation circuit; since such a modification would have involved a mere change in the function of the discharge instruction generation circuit. A change of design is generally recognized as being within the level of ordinary skill in the art. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NOT circuit as the discharge instruction generation circuit in order to perform a logical negation on the input of the changeover switch.

Regarding claim 19, Tanaka doesn’t explicitly teach:
wherein a resistance value of the discharge resistor is 1n or more and 1,000Q or less.  
However, setting the resistance value of a discharge resistor is merely a design matter.


Regarding claim 20, Tanaka teaches:
The brake circuit discharge system according to claim 1, wherein the motor drive circuit, the brake drive circuit, the control unit, and the capacitor are comprised in a robot (para 0002).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                           3/4/2022



/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846